DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 17, 20-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pat Pub# 2019/0021058) in view of Kim et al. (US Pat Pub# 2017/0332419).
Regarding claims 1, 17, and 27, Cheng teaches a method for handling communications from one or more network nodes in a radio access network, the method comprising receiving by a user equipment that is operating in a connected state, a radio resource control release message from a network node (Sections 0025, 0028, 0032, 0035, 0048, 0056, and 0059, UE receives an RRC release message from a base 
	Kim teaches determining, based on an indication in the RRC release message, whether to suspend the user equipment to an inactive state or an idle state, the indication comprising a presence or absence a suspend configuration field in the RRC release message (Sections 0028, 0030, 0032, 0034, determining whether to suspend or not).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to suspend the user equipment as taught by Kim into Cheng’s handling communication in order to improve efficiency (Section 0006).
Regarding claims 2 and 20, the combination including Cheng teaches wherein the indication to suspend the user equipment to the inactive state comprises the presence of a suspend configuration field in the RRC release message (Sections 0025, 0028, 0032, 0035, 0048, 0056, and 0059, suspending the UE to an inactive state).
Regarding claims 3 and 21, Change teaches wherein the indication to suspend the user equipment to the idle state comprises the absence of a suspend configuration 
Regarding claims 4 and 22, Cheng teaches wherein the suspend configuration field indicates a configuration corresponding to the inactive state (Sections 0025, 0028, 0032, 0035, 0048, 0056, and 0059, suspending the UE to an inactive state).
Regarding claims 8 and 26, Cheng teaches wherein the transitioning of the user equipment to the inactive state is performed during a connection of the user equipment to a 5G core network from a long term evolution network (Sections 0022-0023 and 0025, LTE and 5G networks).
Allowable Subject Matter
Claims 5-7 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/18/2021